Name: Commission Regulation (EEC) No 2372/90 of 13 August 1990 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/36 Official Journal of the European Communities 14. 8 . 90 COMMISSION REGULATION (EEC) No 2372/90 of 13 August 1990 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EEC) No 1 593/90 (3), as last amended by Regulation (EEC) No 2225/90 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1593/90 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The import levies referred to in Article 14 of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto. 2. There shall be no levy for imports from Portugal, including the Azores and Madeira, for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68 . Article 2 This Regulation shall enter into force on 16 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6 . 1968, p. 13. 0 OJ No: L 378, 27. 12. 1989, p. 1 . (3) OJ No L 151 , 15. 6 . 1990, p. 15. (4) OJ No L 202, 31 . 7. 1990, p. 35. 14. 8 . 90 Official Journal of the European Communities No L 219/37 ANNEX to the Commission Regulation of 13 August 1990 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0401 10 10 19,95 0401 10 90 18,74 0401 20 1 1 27,15 0401 20 19 25,94 0401 20 91 |1 32,51 0401 20 99 Il 31,30 0401 3011 \ 82,34 0401 30 19 81,13 0401 30 31 157,22 0401 30 39 \ 156,01 0401 30 91 || 262,46 0401 30 99 261,25 040210 11 (4) 146,88 0402 10 19 0 139,63 0402 10 91 CM4) 1,3963 / kg + 25,56 0402 10 99 00 1,3963 / kg + 18,31 0402 21 1 1 0 208,30 0402 21 17 0 201,05 0402 21 19 0 201,05 0402 21 91 0 244,84 0402 21 99 0 237,59 0402 29 1 1 000 2,0105/ kg + 25,56 0402 29 15 00 2,0 1 05 / kg + 25,56 0402 29 19 00 2,0105 / kg + 18,31 0402 29 91 00 2,3759 / kg + 25,56 0402 29 99 00 2,3759 / kg + 18,31 0402 91 11 0 28,57 0402 91 19 0 28,57 0402 91 31 0 35,71 0402 91 39 0 35,71 0402 91 51 0 157,22 0402 91 59 o 156,01 0402 91 91 0 262,46 0402 91 99 0 261,25 0402 99 11 0 49,40 ' 0402 99 19 0 49,40 0402 99 31 00 1,5359 / kg + 21,94 040299 39 00 1 ,5359 / kg + 20,73 0402 99 91 00 2,5883 / kg + 21,94 0402 99 99 00 2,5883 / kg + 20,73 No L 219/38 Official Journal of the European Communities 14. 8 . 90 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0403 10 11 29,56 0403 10 13 34,92 0403 10 19 84,75 0403 10 31 (') 0,2352 / kg + 24,35 0403 10 33 0 0,2888 / kg + 24,35 0403 10 39 O 0,7871 / kg + 24,35 0403 90 11 146,88 0403 90 13 208,30 0403 90 19 244,84 0403 90 31 (') 1,3963 / kg + 25,56 0403 90 33 o 2,0 105 / kg + 25,56 0403 90 39 (') 2,3759 / kg + 25,56 0403 90 51 1 29,56 0403 90 53 34,92 0403 90 59 \ 84,75 0403 90 61 0 0,2352 / kg + 24,35 0403 90 63 0 0,2888 / kg + 24,35 0403 90 69 0 0,7871 / kg + 24,35 040410 11 \ 29,20 0404 10 19 0 0,2920 / kg + 18,31 040410 91 o 0,2920 / kg 040410 99 (2) 0,2920 / kg + 18,31 0404 90 11 \ 146,88 0404 90 13 I 208,30 0404 90 19 244,84 0404 90 31 146,88 0404 90 33 208,30 0404 90 39 \ 244,84 0404 90 51 0) 1,3963 / kg + 25,56 0404 90 53 em 2,0 1 05 / kg + 25,56 0404 90 59 o 2,3759 / kg + 25,56 0404 90 91 o 1,3963 / kg + 25,56 040490 93 em 2,0105 / kg + 25,56 0404 90 99 e) 2,3759 / kg + 25,56 0405 00 10 270,91 0405 00 90 330,51 0406 10 10 0 244,71 0406 10 90 O 292,67 0406 20 10 (3)o 400,27 0406 20 90 0 400,27 0406 30 10 em 194,68 0406 30 31 em 182,40 0406 30 39 em 194,68 0406 30 90 00 291,40 0406 40 oa 00 148,14 0406 90 11 00 233,70 14. 8 . 90 Official Journal of the European Communities No L 219/39 (ECU/100 kg net weight, unless otherwise indicated) CN code Note Import levy 0406 90 13 00 190,61 0406 90 15 00 190,61 0406 90 17 00 190,61 0406 90 19 00 400,27 0406 90 21 00 233,70 0406 90 23 00 195,95 0406 90 25 00 195,95 0406 90 27 00 195,95 0406 90 29 00 195,95 0406 90 31 00 195,95 0406 90 33 0 195,95 0406 90 35 00 195,95 0406 90 37 00 195,95 0406 90 39 00 195,95 0406 90 50 00 195,95 0406 90 61 0 400,27 0406 90 63 0 400,27 0406 90 69 0 400,27 0406 90 71 0 244,71 040690 73 0 195,95 0406 90 75 0 195,95 0406 90 77 0 195,95 0406 90 79 0 195,95 0406 90 81 0 195,95 0406 90 83 0 195,95 0406 90 85 0 195,95 0406 90 89 00 195,95 0406 90 91 0 244,71 0406 90 93 0 244,71 0406 90 97 o 292,67 0406 90 99 0 292,67 1702 10 10 \ 35,96 1702 10 90 35,96 2106 90 51 35,96 2309 10 15 107,14 2309 10 19 \ 139,26 2309 10 39 130,23 2309 10 59 106,85 2309 10 70 139,26 2309 90 35 107,14 2309 90 39 139,26 2309 90 49 130,23 2309 90 59 106,85 2309 90 70 139,26 No L 219/40 Official Journal of the European Communities 14. 8 . 90 (') The levy on 100 kg of product falling within this subheading is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of milk and milk cream contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling within this subheading is equal to ; (a) the amount per kilogram shown, multiplied by the weight of the dried milk contained in 100 kg of product plus, where appropriate, (b) the other amount indicated. (3) Products falling within this subheading imported from a third country under special arrangements concluded between that country and the Community for which an IMA 1 certificate issued under the conditions provided for in Regulation (EEC) No 1767/82 is issued are subject to the levies in Annex I to that Regulation. (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90 .